—Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 24, 1994, convicting defendant, upon his plea of guilty, of murder in the second degree, robbery in the first degree, and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 21 years to life, 121/2 to 25 years, and 7x/2 to 15 years, respectively, unanimously affirmed.
The court properly denied defendant’s request to withdraw his guilty plea. It is clear from the record that defendant’s plea *151was voluntary, knowing, and intelligent (see, People v Fiumefreddo, 82 NY2d 536) and that he was given a full opportunity to advance his claim (see, People v Montalvo, 228 AD2d 197, lv denied 88 NY2d 990).
Review of defendant’s contention concerning the consolidation of his three indictments is foreclosed by operation of his guilty plea, which served to waive all nonjurisdictional defects (People v Grant, 140 AD2d 623); in any event the contention is without merit.
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Milonas and Mazzarelli, JJ.